Name: Commission Regulation (EEC) No 2496/78 of 26 October 1978 on detailed rules for the granting of private storage aid for Provolone cheese
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 300/24 Official Journal of the European Communities 27. 10 . 78 COMMISSION REGULATION (EEC) No 2496/78 of 26 October 1978 on detailed rules for the granting of private storage aid for Provolone cheese Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products. HAS ADOPTED THIS REGULATION : Article 1 In accordance with Articles 10 and 11 of Regulation (EEC) No 971 /68 and with the provisions of this Regu ­ lation private storage aid shall be granted for Provo ­ lone cheese of sound and fair marketable quality produced by undertakings directly and exclusively from cow's milk from their collection area. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( J ), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Article 8 (5) thereof, Whereas Council Regulation (EEC) No 1761 /78 of 25 July 1978 amending Regulation (EEC) No 804/68 on the common organization of the market in milk and milk products provided that private storage aid should be granted for Provolone cheese in order to stabilize the market in that cheese and to better achieve the objectives of Article 39 of the Treaty in the regions where the product is manufactured ; Whereas Article 10 (2) of Council Regulation (EEC) No 971 /68 of 15 July 1968 laying down general rules for intervention on the market in Grana padano and Parmigiano Reggiano cheeses (3), as last amended by Regulation (EEC) No 473/75 (4), provides in particular that the private storage aid is conditional on the conclusion of a storage contract with the intervention agency ; whereas this contract should include provi ­ sions making it possible to identify the cheese and maintain checks on the stock in respect of which the aid is granted ; Whereas the duration of the contracts should be deter ­ mined in relation to the real requirements of the market and the keeping qualities of the cheeses in question ; Whereas the aid should be fixed taking into account storage costs and the foreseeable trend of market prices ; whereas, with a view to the proper operation of the measure, the amount of the aid expressed in units of account applicable to a storage contract, the rate of conversion into national currencies and the periods for payment by the intervention agency should also be specified ; Article 2 1 . A storage contract shall be concluded provided that the following conditions are satisfied : (a) the cheeses are at least three months old at the start of the storage covered by the contract and have not been covered previously by a contract for storage in accordance with this Regulation ; the period of three months shall be calculated from the last day of the week of production of the cheeses ; (b) the minimum quantity of cheese is fixed at two tonnes per lot ; (c) the cheeses have a minimum weight of two kilo ­ grams bearing in indelible letters a mark issued by the agency appointed by the Member State ; the mark shall be affixed on production and shall indi ­ cate the number of the undertaking where the cheese was produced and the week and month of production, which may be given in code ; however, until 1 May 1979 marking may be carried out, when the cheese is taken into storage, by the said agency ; (d) a special storage mark is branded on to the cheese when it is taken into storage in order to distin ­ guish it from cheese which is not the subject of a storage contract ; (e) the cheeses have passed controls ensuring that the production conditions, quality and marking provided for in this Regulation have been complied with ; (!) OJ No L 148, 28 . 6. 1968 , p. 13 . (2) OJ No L 204, 25 . 7 . 1978, p. 6 . Q) OJ No L 166, 17. 7 . 1968, p . 8 . (4) OJ No L 52, 28 . 2. 1975, p . 23 . 27. 10 . 78 Official Journal of the European Communities No L 300/25 (f) the storer undertakes :  to maintain a permanent maximum tempera ­ ture of 19 °C and a relative humidity not exceeding 90 % in the warehouses where the cheeses are stored,  not to alter the composition of the lot under contract during the period of the contract without the authorization of the intervention agency,  to keep stock records and to inform the inter ­ vention agency each week of any amounts of cheese sent into or removed from storage during the previous week. 2 . The storage contract : (a) shall be made in writing and indicate the day when storage thereunder is to begin , (b) shall be concluded after the cheese has been taken into storage and within not more than 40 days after the date when the period of storage under the contract began . Article 3 1 . The aid may be granted only for a period exceeding 60 days and not exceeding 270 days. 2. The period of storage shall run from the date of the start of storage under the contract until the day of removal from storage. Article 4 1 . The amount of the aid applicable to a storage contract expressed in units of account shall be that valid on the first day of storage under the contract. It shall be converted into national currency using the rate valid on the last day of the storage giving entitle ­ ment to the aid . 2 . The amount referred to in the first subparagraph of paragraph 1 shall be 1-49 units of account per tonne per day. 3 . The aid shall be paid within 90 days from the last day of the storage giving entitlement to the aid . Article 5 The intervention agency shall take the necessary measures for the keeping of checks upon the lots stored under contract . It shall provide in particular for measures permitting a rapid identification within the warehouse of the cheese covered by storage contracts . Article 6 The Member States shall notify the Commission not later than Tuesday in each week : (a) of the quantities of cheese which have been covered by storage contracts during the previous week, (b) of any quantities for which the authorization referred to in the second indent of Article 2 ( 1 ) (f) has been granted . Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 October 1978 . For the Commission Finn GUNDELACH Vice-President